     Case 5:15-cv-00445-DNH-TWD Document 201 Filed 02/27/19 Page 1 of 1



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


ALONZO GRANT AND                                   CASE NO. 5:15-CV-00445 (DNH-TWD)
STEPHANIE GRANT,
                                                   NOTICE OF CROSS-APPEAL
                Plaintiffs,
       vs.

POLICE OFFICERS DAMON LOCKETT
AND PAUL MONTALTO, and Does 1-100,

                       Defendants


       NOTICE IS HEREBY GIVEN that Plaintiffs Alonzo Grant and Stephanie Grant,

hereby appeal to the United States Court of Appeals for the Second Circuit from the portions of

the Memorandum-Decision and Order dated and entered February 8, 2019 (see Dkt. No. 191)

related to Plaintiffs Motion for Attorney’s fees and costs.

DATED: February 27, 2019                           RESPECTFULLY SUBMITTED

                                                   By:/s/ CHARLES A. BONNER

                                                   CHARLES A. BONNER, ESQ. SB# 85413
                                                   (Pro hac Vice)
                                                   A. CABRAL BONNER, ESQ. SB# 247528
                                                   (Pro hac Vice)
                                                   LAW OFFICES OF BONNER & BONNER
                                                   475 GATE FIVE RD, SUITE 212
                                                   SAUSALITO, CA 94965
                                                   TEL: (415) 331-3070
                                                   FAX: (415) 331-2738
                                                   cbonner799@aol.com
                                                   cabral@bonnerlaw.com

                                                   RYDER LAW FIRM
                                                   Jesse P. Ryder, Esq. #3923190
                                                   6739 Myers Road
                                                   East Syracuse NY 13057
                                                   Tel: (315) 382-3617
                                                   Fax: (315) 295-2502
